 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR21-67RSL

10                          Plaintiff,                          ORDER GRANTING
11                     v.                                       STIPULATED MOTION TO
                                                                CONTINUE TRIAL
12    ANTHONY MAX GUTIERREZ JR. and
      SAVONTRE MARSELLE O WILFORD,
13
                            Defendants.
14
15
16         This matter comes before the Court on defendants’ “Stipulated Motion to Continue Trial
17 Date and Extend Pretrial Motion Deadline.” Dkt. # 21. Having considered the facts set forth in
18 the motion, and defendants’ knowing and voluntary waivers, Dkts. # 22–23, the Court finds as
19 follows:
20         1.     The Court adopts the facts set forth in the stipulated motion: specifically, that
21 defense counsel has recently been appointed, that the government recently produced over 4,100
22 pages of documents to defense counsel and another production may be necessary, that defense
23 counsel needs additional time to review the voluminous discovery, including allegations that
24 there are over 270 victims in this case, and that defense counsel’s ability to meet with
25 defendants has been limited due to the impact of the COVID-19 pandemic. The Court
26 accordingly finds that a failure to grant a continuance would deny counsel, and any potential
27 future counsel, the reasonable time necessary for effective preparation, taking into account the
28 exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
     ORDER GRANTING STIPULATED
     MOTION TO CONTINUE TRIAL - 1
 1         2.      The COVID-19 pandemic continues to impact the Court’s operations. See W.D.
 2 Wash. General Order Nos. 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20, 04-21
 3 (incorporated by reference). In particular, the COVID-19 pandemic has made it difficult for the
 4 Court to obtain an adequate spectrum of jurors to represent a fair cross section of the
 5 community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
 6 and Court staff to be present in the courtroom. Due to these challenges, the Court finds that
 7 proceeding with an earlier trial would likely be impossible or would result in a miscarriage of
 8 justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 9         3.      The Court finds that the additional time requested between June 28, 2021 and the
10 proposed trial date of November 1, 2021, is a reasonable period of delay. The Court finds that
11 this additional time is necessary to provide defense counsel reasonable time to prepare for trial,
12 considering all the facts set forth above.
13         4.      The Court further finds that this continuance would serve the ends of justice, and
14 that these factors outweigh the best interests of the public and defendants in a speedier trial,
15 within the meaning of 18 U.S.C. § 3161(h)(7)(A). See W.D. Wash. General Order Nos. 15-20,
16 18-20, 04-21.
17         5.      Defendants have signed waivers indicating that they have been advised of their
18 rights to a speedy trial and that, after consulting with counsel, they have knowingly and
19 voluntarily waived those rights and consented to the continuation of their trial to a date up to and
20 including December 1, 2021, Dkts. # 22–23, which will permit the trial to start on November 1,
21 2021.
22         IT IS HEREBY ORDERED that the trial date shall be continued from June 28, 2021 to
23 November 1, 2021, and pretrial motions are to be filed no later than September 20, 2021;
24         IT IS FURTHER ORDERED that the period of time from the current trial date of June
25 28, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
26 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
27 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
28 (h)(7)(A), and (h)(7)(B).
     ORDER GRANTING STIPULATED
     MOTION TO CONTINUE TRIAL - 2
 1        DATED this 24th day of May, 2021.
 2
 3
 4                                            A
                                              Robert S. Lasnik
 5                                            United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED
     MOTION TO CONTINUE TRIAL - 3
